Fourth Court of Appeals
                                San Antonio, Texas
                                     JUDGMENT
                                   No. 04-21-00118-CV

                     Steven L. BRUINGTON and Nancy R. Bruington,
                                     Appellants

                                             v.

 LAKE MCQUEENEY WATER CONTROL AND IMPROVEMENT DISTRICT NO. 1,
  Robert L. Worth, Jr., David Doughtie, John Ewald, Lindsey Gillum, and Paul A. Mueller,
                                         Appellees

               From the 25th Judicial District Court, Guadalupe County, Texas
                               Trial Court No. 20-2549-CVC
                   Honorable Margaret Garner Mirabal, Judge Presiding

  BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE RIOS, AND JUSTICE VALENZUELA

       In accordance with this court’s opinion of this date, this appeal is DISMISSED WITH
PREJUDICE. By agreement of the parties, costs of appeal are assessed against the party that
incurred them. See TEX. R. APP. P. 42.1(d).

       SIGNED September 22, 2021.


                                              _____________________________
                                              Lori I. Valenzuela, Justice